Title: To James Madison from William Clark, 18 September 1804 (Abstract)
From: Clark, William
To: Madison, James


18 September 1804, Emden. “I beg referrence to my respects of June 28th: & have now the pleasure to transmit you, copy of a letter addressed to me, by the Magistracy of this city. By this you will perceive, that his Prussian Majesty, has been pleased formally, to acknowledge me as consul of the United States. In consequence of an order from Berlin, the Danish, British, American & Batavien Consuls, were at the same time publickly accredited here. The French agent had previously been recalled.
“The Blockade of the Elbe & Weser, still continues. The French seem determined to retain Hanover, & the English, to pursue their System with little abatement of its Rigour. Something has however been done, to facilitate the intercourse between Tonningen & Hamburg, the Ports on the River Jahde & Bremen.
“Since my last, a considerable number of American, & other Vessels, have sailed into the last mentioned River. Some of them, after having touched at this Port, others, from the United States direc. It now appears that vessels destined for the Bremen Market, find the ports of Eckwarden and Varel, more convenient for their purpose, than Embden. This confirms the Opinion, I formerly took Liberty to express, that, should it be deemed proper, to annex those Ports to this Consulate, my Services might be usefully extended to them in case of need.

“About a Week past, the Ship Susanna of Norfolk, arrived here from Londo⟨n⟩ with a cargo. Captn. Huette, who commanded her, is a native of France, but say⟨s⟩ he has long resided in the United States, of which he is a citizen. His Mate was an American Citizen, the remainder of the crew all foreigners. He had no Register, but a certificate from Mr. Collector Davies. Owners names are John & Tho⟨s.⟩ Hegenbotham. The Vessel left Norfolk about a year since. It was certainly a probable conjecture, that he stopped here to Neutralize the cargo. In two Days after his arrival, he sailed for a French Port. Are the Agents of t⟨he⟩ United States, to notice such Occurrencies, or are our Vessels, when abroad, les⟨s⟩ liable to the penalties of the Laws? There are, I believe, few Americans navigating in this loose manner, but wherever met with, They excite Suspicion & tend to diminish the Respectability of our Flag.
“Before this comes to hand, a Bond forwarded Several weeks since via Bost⟨on⟩ will probably have been received at the Office of the Department of State.”
